Citation Nr: 0919099	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for right ankle 
sprain, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for right (major) 
shoulder subluxation, status post surgical stabilization, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for left ankle 
sprain, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased evaluation for residuals, 
right wrist sprain, currently evaluated as 10 percent 
disabling. 

5.  Entitlement to a compensable evaluation for right hallux 
valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2006 rating 
decision, by the Phoenix, Arizona, Regional Office (RO), 
which increased the evaluation for right ankle sprain from 10 
percent to 30 percent, effective February 27, 2006; the 
rating for left ankle sprain was increased from 10 percent to 
20 percent, effective February 27, 2006, and evaluation for 
the right shoulder subluxation, status post surgical 
stabilization (major), was increased from 10 percent to 20 
percent, effective February 27, 2006.  That rating action 
confirmed and continued the evaluations for residuals, sprain 
of the right wrist and right hallux valgus.  The Veteran 
perfected a timely appeal to that decision.  In May 2007, the 
Veteran appeared and offered testimony at a hearing before 
the Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  

On February 5, 2009, the Veteran offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing has been associated 
with the claims folder.  

At his personal hearing in February 2009, the Veteran raised 
a claim for service connection for a disability manifested by 
burning and weakness in the right upper extremity.   This 
issue is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).  


FINDINGS OF FACT

1.  The right shoulder disorder is manifested by pain, 
instability, stiffness, and abduction limited to shoulder 
level; there is no significant swelling, deformity, atrophy 
or muscle wasting of the right shoulder.  

2.  In May 2007, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to a 
rating in excess of 30 percent for right ankle sprain, and 
entitlement to a compensable rating for right hallux valgus.  

3.  On February 5, 2009, at the travel board hearing, and 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the appeal of the issues of entitlement to a 
rating in excess of 20 percent for left ankle sprain and 
entitlement to a rating in excess of 10 percent for residuals 
of a right wrist sprain.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for right 
shoulder subluxation, status post surgical stabilization, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2008).  

2.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims for an increased 
rating for right ankle sprain, left ankle sprain, right wrist 
sprain, and entitlement to a compensable rating for right 
hallux valgus; therefore, the Board does not have 
jurisdiction to consider the merits of those claims.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2006 from the RO to the Veteran which 
was issued prior to the RO decision in July 2006.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
August 2006 SOC, the December 2007 SSOC, and the January 2009 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

In the March 2006 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
March 2006 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Another letter was issued in August 2008, 
which specifically informed the Veteran that ratings were 
assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  He was also 
provided SSOCs in December 2007 and January 2009, which 
reviewed and considered all evidence of record.  Therefore, 
the Veteran has been provided with all necessary notice 
regarding his claim for an increased evaluation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the service-connected issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Significantly, the Veteran was afforded examinations 
in May 2006 and June 2007.  Both examinations were conducted 
by a medical doctor.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for right shoulder 
subluxation, status post surgical stabilization, given that 
the Veteran has offered testimony at a hearing before the 
Board, given that he has been provided all the criteria 
necessary for establishing increased ratings, and considering 
that the Veteran is represented by a highly qualified 
Veterans service organization, the Board finds that there has 
been fundamental fairness.  


II.  Factual Background.

By a rating action in October 2001, the RO granted service 
connection for right shoulder subluxation, status post 
surgical stabilization; a 10 percent disability rating was 
assigned, effective June 2, 2000.  

The Veteran's written claim for an increased rating for his 
right shoulder disorder (VA Form 21-4138) was received in 
February 2006.  Submitted in support of the claim were VA 
progress notes dated from August 2004 through September 2005.  

The Veteran was afforded a VA examination in May 2006.  At 
that time, the Veteran reported having difficulty working 
overhead with his right arm; he is no longer able to throw.  
Reaching and lifting were limited.  It was noted that the 
Veteran works in the post office, and he has pain as he 
carries the bag or puts the bag up high at work.  The Veteran 
related that, after raising his arm over his head for 5 
minutes, he feels burning and hurting; he has given up sports 
because of his right shoulder pain and dysfunction.  At home, 
he avoids using his right shoulder.  Flare-ups occur with 
strenuous use; he uses Motrin to relieve the pain.  On 
examination, it was noted that the Veteran had pain and 
limitation of motion of the right shoulder; he had pain at 
129 degrees but he was able to achieve active and passive 
range of motion to 139 degrees.  Abduction was to 110 degrees 
with pain, but he was able to go to 120 degrees.  External 
rotation was to 85 degrees with pain, but he was able to 
rotate fully to 90 degrees.  Internal rotation was full.  
There was anterior shoulder tenderness.  X-ray study of the 
right shoulder was reported to be normal.  The impression was 
right shoulder impingement syndrome, status post 
postoperative subluxation sprain.  

At his personal hearing in May 2007, the Veteran indicated 
that his right shoulder had gotten worse; he noted that the 
shoulder had become weaker.  The Veteran testified that any 
quick movement causes the right shoulder to pop out of joint.  
The Veteran reported he now experiences numbness down the 
right arm.  The Veteran indicated that he can't sleep on his 
side because that causes the right arm to go numb.  The 
Veteran also reported a problem with decreased grip strength.  

On the occasion of another VA examination in June 2007, it 
was noted that the Veteran is right-handed; he works for the 
post office as a supervisor.  The Veteran indicated that, 
while delivering mail, he had difficulty carrying his bag and 
he had difficulty carrying his 18-month old child.  The 
Veteran reported having pain on a daily basis; he described 
the intensity as 4 out of 10, with weakness, stiffness, and 
popping of the right shoulder without swelling, heat, 
redness, or instability, but associated with fatigue and lack 
of endurance.  The Veteran indicated that when the right 
shoulder flares up, the intensity becomes an 8 out of 10 and 
it occurs approximately 10 times per month; the pain is 
precipitated by cold or lifting any weight or raising the arm 
over the right shoulder or attempting to throw a ball.  It 
was noted that he has an additional limitation of function of 
approximately 50 percent.  The Veteran stated that his 
occupation is compromised with his shoulder as far as lifting 
any weight, raising his arm over his head, or working at his 
computer at work for more than 30 minutes, and his daily 
activities are compromised in anything that requires lifting.  

Examination of the right shoulder revealed no scars or 
deformity.  There was a local area of tenderness over the AC 
joint of the right shoulder without crepitation or deformity.  
Forward flexion was 122 degrees, which he was able to repeat 
times four with severe tightness and pain in the right 
shoulder associated with weakness, fatigue, and lack of 
endurance.  The abduction was 104 degrees, repeated times 
three, associated with a deep, aching pain associated with 
fatigue, weakness, and lack of endurance.  Internal and 
external rotations were both 90 degrees, repeated times ten, 
with tightness in the right shoulder in the absence of 
fatigue, weakness, or lack of endurance.  Peripheral pulses 
were normal and the grip could not be properly ascertained 
because of associated problems with the right wrist.  X-ray 
study of the right shoulder was normal.  The pertinent 
diagnosis was post-arthroscopic subluxation of right shoulder 
with impingement syndrome.  

During a clinical visit in November 2007, the Veteran 
complained of right shoulder muscular pain due to lifting his 
2 year old.  It was noted that he has limited range of motion 
in the right shoulder, and the Veteran reported that the 
shoulder pain disrupts his sleep.  Examination of the right 
shoulder revealed limited extension and rotation with pain; 
radial and ulnar pulses were 2+, grip strength was 5/5, 
shoulder pushes 4/5 on the right and 5/5 on the left.  The 
assessment was right shoulder discomfort.  The Veteran was 
seen for an orthopedic consultation in January 2008, at which 
time he reported right shoulder pain and decreased motion; he 
also reported pain in the right shoulder when he does a 
throwing motion and pain at night.  On examination, it was 
noted that the right shoulder was slightly limited due to 
pain at extremes, with no anterior instability.  He had pain 
in the posterolateral of the right shoulder with external 
rotation.  He had good strength but slightly weaker external 
rotation on the right.  The assessment was right shoulder 
pain with posterior impingement.  

Of record is a lay statement from the Veteran's wife, dated 
in August 2008, indicating that the Veteran's right shoulder 
had been getting worse; she noted that he has been forced to 
stop playing all sports because of the right shoulder pain.  
She also indicated that although the Veteran changed 
positions at the post office, and has become supervisor, he 
still has problems because he is now required to do a lot of 
typing and writing on a daily basis, which causes more 
shoulder pain than before.  She also noted that the right 
shoulder pain has affected the Veteran's ability to sleep in 
certain positions.  

At his personal hearing in February 2009, the Veteran 
reported having shoulder pain on a daily basis; he described 
the intensity of the pain as 4 out of 10 with weakness, 
stiffness and popping of the shoulder, without swelling, 
heat, redness or instability, but is associated with fatigue 
and lack of endurance.  The Veteran indicated that when the 
shoulder flares up, the pain becomes an 8 out of 10 and 
occurs approximately 10 times a month; he noted that the pain 
is precipitated by cold environment and lifting any weight or 
raising his over the right shoulder.  The Veteran testified 
that his occupation is compromised as far as the need to lift 
any weights, raise his arm over his head, or work at his 
computer for more than 30 minutes.  The Veteran related that 
his main problem involved lifting and overhead activity; 
whenever he attempts those activities, he experiences pain 
and instability.  The Veteran indicated that he currently 
works as a supervisor at the post office; he stated that he 
used to work at a mail carrier, but he couldn't continue in 
that position.  


III.  Legal analysis-I/R right shoulder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the Veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  We conclude that the 
disability has not significantly changed and a uniform 
evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
Also, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The RO has evaluated the Veteran's right shoulder disability 
as 20 percent disabling under Diagnostic Code 5203, for 
impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is evaluated as 10 percent disabling for 
either arm.  Nonunion without loose movement is also 
evaluated as 10 percent disabling for either arm.  Nonunion 
with loose movement warrants a maximum 20 percent rating for 
either arm.  Dislocation of the clavicle or scapula also 
warrants a maximum 20 percent rating for either arm.  This 
diagnostic code also provides that the disability may be 
rated on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Code 5203.  

The Board notes that the Veteran is receiving the maximum 
rating available under DC 5203, and will consider whether 
other DCs potentially applicable to the Veteran's claim may 
afford him higher disability benefits.  

Other rating codes for consideration include the rating code 
for limitation of motion of the arm.  Limitation of motion of 
the arm to shoulder level merits a 20 percent evaluation for 
either arm.  Limitation of motion of the arm to midway 
between side and shoulder level is evaluated as 30 percent 
for the major arm and 20 percent for the minor arm.  
Limitation of motion to 25 degrees from the side is evaluated 
as 40 percent for the major arm and 30 percent for the minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Moderate deformity of the humerus is also evaluated as 20 
percent disabling.  Marked deformity or dislocations with 
frequent episodes of guarding on the major side warrants a 30 
percent rating; and evaluations from 50 to 80 percent are 
provided for fibrous union, nonunion or loss of the head of 
the humerus, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  

The normal range of motion of the shoulder is 180 degrees of 
forward flexion and 180 degrees of abduction, with 90 degrees 
being shoulder level for each movement.  See 38 C.F.R. 
§ 4.71a, Plate I.  

The RO has determined that the right upper extremity is the 
major extremity.  Under DC 5201, the assigned 20 percent 
evaluation would also be consistent with limitation of the 
arm to shoulder level.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
limitation to midway between the side and shoulder level.  In 
determining functional impairment, the Board considers 
limitation of motion, pain on motion, weakness and excess of 
fatigability, incoordination, and more movement than normal.  
38 C.F.R. § 4.44.  Weakness is as important as limitation of 
motion.  See 38 C.F.R. § 4.40.  Our review reflects that the 
Veteran does have functional impairment to include pain, pain 
on motion, weakness, and difficulty with repetitive motion.  
DeLuca, supra.  

Here, the Veteran has presented credible testimony describing 
his functional impairment; we have also considered the 
medical evidence.  In sum, he experiences limitation of 
motion, weakness and pain on use.  His ability to work in a 
particular part of his field has been diminished and we 
accept his report of a decrease in his ability to engage with 
his child and sports.  Most notably, the 2007 VA examination 
estimated an additional 50 percent of limitation of function.  
We accept that the examiner is competent to make such 
assessment.  Furthermore, it is relatively consistent with 
the Veteran's credible testimony.  The Veteran's abduction 
was recorded as 104 degrees, equally a loss of actual motion 
of 76 degrees, a further functional restriction of 50 percent 
would approximate 38 degrees or a total of 114 degrees 
functional restriction.  In essence, the examiner estimated 
that he retained functional use through 66 degrees.  This is 
significantly less than shoulder level and warrants a 30 
percent evaluation.  We reach a similar conclusion if 
elevation is considered.  We again assume that the VA 
examiner meant what he wrote.  

A higher rating under DC 5200 is also not warranted.  DC 5200 
applies to ankylosed shoulder joints.  However, there is no 
evidence of ankylosis in the record.  Neither VA examination 
report found ankylosis of the right shoulder joint; as the 
Veteran had motion in the right shoulder, his shoulder was 
not ankylosed.  The Veteran himself does not allege that, as 
he testified that he can move his arm and extend it ahead.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2008).  

There is also no evidence of recurrent dislocation of the 
scapulohumeral joint or malunion of the humerus with marked 
deformity as required for a 30 percent evaluation under 
Diagnostic Code 5202.  Diagnostic studies have not shown such 
disabilities.  Neither examination or X-ray results showed 
fibrous union, nonunion or loss of the humeral head.  The 
most recent examiner found no shoulder deformity; therefore 
an increased rating would not be warranted on the basis of 
marked deformity, and the Veteran does not otherwise meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5202.  

The current evaluation now contemplated limitation of motion 
of the arm to midway between side and shoulder level for the 
major arm; in order to warrant a higher evaluation, there 
must be the functional equivalent of 25 degrees from the 
side.  As noted above, neither the credible testimony nor the 
objective evidence suggests such functional restriction.  
Rather, the evidence establishes that the Veteran retains 
functional use at least to the 60 degree mark in one plane 
and better in the other plane, such functional restriction is 
adequately compensated with the 30 percent evaluation.  

The Board considered whether an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  However, the Veteran's 
present rating takes into account limitation of motion in his 
right arm, thus inherently accounts for pain, as pain is the 
factor limiting motion where no ankylosis is diagnosed.  
Furthermore, whereas the Board recognizes the Veteran's 
statement about having lost his job, it appears from the 
evidence that he had to modify his job, becoming a 
supervisor, essentially he was promoted at work.  The Veteran 
has not described significant lost time; we emphasize that .  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Finally, there is no 
lay or medical evidence of hospitalization.  38 C.F.R. 
§ 3.321(b).  

Therefore, the Board finds that the Veteran's right shoulder 
disorder, manifested by limitation of motion of the arm to 
midway between side and shoulder level warrants a 30 percent 
rating.  A higher rating is not supported by the evidence.  


IV.  Legal Analysis-Increased ratings for right and left 
ankle sprains, right wrist sprain, and right hallux valgus.

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the Veteran 
personally, without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

In a July 2006 rating decision, the RO increased the 
evaluation for right ankle sprain from 10 percent to 30 
percent, and the evaluation for the left ankle was increased 
from 10 percent to 20 percent; however, the RO denied the 
claims for confirmed and continued the evaluations for 
residuals, sprain of the right wrist and right hallux valgus.  
A notice of disagreement (NOD) with that determination was 
received in July 2006, and a statement of the case (SOC) was 
issued in August 2006.  The Veteran perfected an appeal of 
the above rating decision by filing a substantive appeal (VA 
Form 9) in September 2006.  

On May 17, 2007, the Veteran submitted a VA Form 21-4138 
wherein he stated that he wished to cancel his pending appeal 
as to the issue of entitlement to an increased evaluation for 
right ankle sprain and entitlement to a compensable 
evaluation for right hallux valgus.  Subsequently, at his 
travel board hearing in February 2009, the Veteran submitted 
another VA Form 21-4138 expressing a desire to withdraw his 
appeal as to the claim for an increased evaluation for a left 
ankle sprain and entitlement to an increased rating for 
residuals of a right wrist sprain.  

In light of the foregoing, the Board finds that, prior to the 
promulgation of a decision by the Board, the Veteran withdrew 
his appeal as to the issues of entitlement to increased 
ratings for a right ankle sprain, a left ankle sprain, 
residuals of right wrist sprain, and right hallux valgus.  As 
a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to those 
issues.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
claims of entitlement to increased ratings for a right ankle 
sprain, a left ankle sprain, residuals of right wrist sprain, 
and right hallux valgus, and those issues are dismissed.  


ORDER

A 30 percent disability rating for right shoulder 
subluxation, status post surgical stabilization, is granted, 
subject to the regulations applicable to the payment of 
monetary awards.  

The appeal for entitlement to a rating in excess of 30 
percent for right ankle sprain is dismissed.  

The appeal for entitlement to a rating in excess of 20 
percent for left ankle sprain is dismissed.  

The appeal for entitlement to a rating in excess of 10 
percent for residuals, sprain, right wrist, is dismissed.  

The appeal for entitlement to a compensable evaluation for 
right hallux valgus is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


